      Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

V.                                                        CAUSE NO. 3:16-CV-622-CWR-FKB

STATE OF MISSISSIPPI                                                               DEFENDANT

                                      REMEDIAL ORDER

     1. In accordance with the terms of this Plan, the State of Mississippi must develop and
        implement effective measures to prevent unnecessary institutionalization in State
        Hospitals. Those measures shall include providing—either directly or through certified
        providers—adequate and appropriate services and supports to adults with serious mental
        illness, described below.
     2. The State has established regional Community Mental Health Centers (CMHCs), which
        work in conjunction with and are subject to oversight by the State. Consistent with the
        State’s Operational Standards for mental health providers and the State’s Report, each
        CMHC shall be the entity in its region responsible for preventing unnecessary
        hospitalizations by:
            a. identifying individuals with serious mental illness in need of mental health
                 services;
            b. screening individuals with serious mental illness during annual planning meetings
                 to determine their need for the services required by this Plan;
            c. coordinating mental health care for individuals with serious mental illness; and
            d. diverting individuals from unnecessary hospitalizations through the provision of
                 appropriate mental health care.
     3. The State has adopted key services that can prevent adults with serious mental illness
        from being unnecessarily hospitalized in State Hospitals. These services include Mobile
        Crisis Teams, Crisis Stabilization Units, Programs of Assertive Community Treatment,
        Intensive Community Outreach and Recovery Teams, Intensive Community Support
        Specialists, Permanent Supported Housing, Supported Employment, Peer Support, and
        Community Support Services (collectively, Core Services).
     4. Mobile Crisis Teams:
            a. Mobile Crisis Teams (also known as Crisis Response Services) provide face-to
                 face interventions at the site of a mental health crisis, including at the person's
                 home, to de-escalate the crisis without unnecessarily either removing the person
                 from the community or referring the person to a hospital for psychiatric treatment.
                 The Operational Standards for Crisis Response Services including Mobile Crisis
                 Services are set forth in Rules 19-19.4 of DMH’s Operational Standards.
            b. The State will sustain one Mobile Crisis Team in each Region except Region 12.
                 Region 12 is operating and will sustain two Mobile Crisis Teams — one in
                 Hattiesburg and one in the former Region 13.
 Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 2 of 8




       c. The State will maintain its regional crisis hotlines that are staffed 24 hours per
           day, seven days per week, with staff who assess a crisis by phone, assist with
           immediate stabilization efforts, and help a caller identify and connect with
           ongoing local services. Mississippi will require the Mobile Crisis Teams to work
           with law enforcement personnel to respond to people in crisis who come in
           contact with law enforcement and will seek to coordinate the regional crisis
           hotlines with 911 dispatch to ensure the appropriate response involving Mobile
           Crisis personnel and/or law enforcement/Emergency Medical Technicians.
       d. The State will monitor performance of Mobile Crisis Teams including response
           times defined in its Operational Standard 19.3, E, 1.
5. Crisis Residential Services:
       a. Crisis Residential Services (also known as Crisis Stabilization Units) provide
           time-limited residential treatment to persons who are experiencing a period of
           acute psychiatric distress which severely impairs their ability to cope with normal
           life circumstances. The Operational Standards for Crisis Residential Services are
           set forth in Rules 19.5-19.7 of DMH’s Operational Standards.
       b. The State will provide Crisis Residential Services in each Region as except
           Region 11. Mississippi will sustain its existing Crisis Residential Services
           capacity — i.e., a capacity of 172 beds.
       c. The State will fund Crisis Residential Services in Region 11 through the Region
           11 CMHC or another DMH certified provider so that these services are available
           before the end of FY22; this unit will have the capacity to serve at least 12
           persons at any given time. Mississippi will sustain that additional Crisis
           Residential Services capacity.
       d. The State will continue providing access to Crisis Residential Services for Region
           15 in neighboring Regions and will evaluate the access of Region 15 citizens to
           Crisis Residential Services.
       e. The State will monitor utilization of Crisis Residential Services including the
           number of individuals served who are diverted from State Hospital admission and
           admitted to State Hospitals from Crisis Residential Services or without having
           been first served in Crisis Residential Services.
6. Programs of Assertive Community Treatment (PACT): PACT is an individual-centered,
   recovery-oriented intensive mental health services delivery model for facilitating
   community living, psychological rehabilitation and recovery for people who have the
   most severe and persistent mental illnesses, have severe symptoms and impairments, and
   have not benefitted from traditional outpatient services. The Operational Standards for
   PACT are set forth in Rules 32.1-32.8 of DMH’s Operational Standards.
       a. Mississippi will sustain 10 PACT teams. The PACT teams will provide intensive
           community services in the Regions and counties identified in Exhibit 1. PACT
           teams will meet Operational Standards 32.1-32.8.
       b. To assure PACT teams function as intended, DMH will conduct reviews of each
           team periodically using a recognized fidelity scale (e.g., from SAMHSA,
           Dartmouth, or Case Western Reserve Center for Evidence Based Practices). The
           State will submit its fidelity scale and assessment schedule with its
           Implementation Plan.



                                            2
 Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 3 of 8




7. Intensive Community Outreach and Recovery Teams (ICORT). ICORT is a recovery and
   resiliency oriented, intensive, community-based rehabilitation and outreach service for
   adults with a severe and persistent mental illness. ICORT, like PACT, is a
   multidisciplinary, community-based mobile service. The teams and caseloads are smaller
   as ICORT is designed to serve smaller communities. The Operational Standards for
   ICORT for adults are set forth in Rules 32.9-32.13 of DMH’s Operational Standards.
       a. Mississippi will sustain 16 ICORTs in the Regions and counties identified in
           Exhibit 1. ICORT teams will meet the criteria in Rules of D32.9-32.13 of DMH’s
           Operational Standards.
       b. To assure ICORTS function as intended, the State will develop a fidelity scale
           based on the Operational Standards and periodically conduct fidelity reviews. The
           State will submit its fidelity scale and assessment schedule with its
           Implementation Plan.
8. Intensive Community Support Specialists (ICSS). ICSS are clinical professionals who
   work with a small caseload of individuals with the most serious mental illness (maximum
   20), generally in communities where PACT and ICORT services are impractical because
   of small populations in rural areas, have direct involvement with the person, and attempt
   to develop a caring, supportive relationship with the person served. The Operational
   Standards for Intensive Community Support Services are set forth in Rule 32.18 of
   DMH’s Operational Standards.
       a. Mississippi will fund and sustain 35 full time ICSS. The ICSS will provide
           intensive community services in the counties identified in Exhibit 1.
       b. ICSS services will meet the criteria of Rule 32.18.
9. Supported Employment Services are evidence-based services that assists persons with
   severe and persistent mental illness in obtaining and maintaining competitive
   employment. The Operational Standards for Supported Employment are set forth in Rules
   24.4-24.6 of DMH’s Operational Standards.
       a. The State will provide Supported Employment Services by two methods: (i)
           Individual Placement and Support (IPS) services, and (ii) Supported Employment
           Specialists that partner with Mississippi Department of Rehabilitation Services
           Office of Vocational Rehabilitation (MDRS). Mississippi will provide Supported
           Employment services in each Region using one of these methods.
       b. Mississippi will sustain existing IPS services in CMHC Regions 2, 7, 10, and 12.
           By the end of FY22, Mississippi will develop IPS in Regions 4, 8, and 9 and will
           sustain IPS services in those Regions.
       c. IPS services will meet the criteria of Rule s 24.4-24.6.
       d. In Regions without IPS services, Mississippi will offer supported employment
           through Supported Employment Specialists that are partnering with MDRS
           through an MOU between the Region and MDRS.
       e. Mississippi will measure fidelity of IPS Supported Employment Services using
           the Supported Employment Fidelity Review Manual developed by the IPS
           Employment Center.
       f. Mississippi will measure fidelity of VR partnering Supported Employment
           Specialists to key elements of IPS by assessing fidelity to key elements of
           evidence-based Supported Employment. Elements will be selected by DMH but
           include at least: Integration of Rehabilitation with Mental Health Treatment, Zero

                                            3
 Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 4 of 8




            Exclusion Criteria, Rapid Job Search for Competitive Job, and Time-unlimited
            Follow-along Supports.
        g. The State will submit its fidelity scales for IPS and Supported Employment with
            its Implementation Plan,
10. Peer Support Services are person-centered activities with a rehabilitation and
    resiliency/recovery focus that allow a person receiving mental health services and
    substance use services and their family members the opportunity to build skills for coping
    with and managing psychiatric symptoms, substance use issues, and challenges
    associated with various disabilities while directing their own recovery. The Operational
    Standards for Peer Support Services are set forth in Rules 42.1-42.3 of DMH’s
    Operational Standards.
        a. The State will sustain Peer Support Services in every Region by providing Peer
            Support Services at the primary CMHC office in each Region. Peer Support
            Services will meet the criteria of Rules 42.1-42.3.
        b. By the end of FY22 the State will implement a plan to provide Peer Support
            Services at other, e.g., satellite CMHC offices, including those offices that
            provide service five days a week.
        c. By the end FY 22, the State will provide Peer Bridger Program services at each
            State Hospital and integrate such services into discharge planning for persons
            discharged from a State Hospital.
11. Permanent Supported Housing (supported housing) is an evidence-based practice that
    provides an integrated, community-based alternative to hospitals, nursing facilities, and
    other segregated settings. In Mississippi, supportive housing services are delivered
    through the CHOICE program. The rental assistance component of the CHOICE program
    is operated by the Mississippi Home Corporation (MHC).
        a. Mississippi will sustain the current capacity of CHOICE including $150,000 in
            additional funding provided to CHOICE Providers in FY 21 to conduct
            assessments of people discharged from the State Hospital and CSUs who have
            been in a State Hospital for 90 days or more, are or were recently homeless, lived
            in an unlicensed boarding home prior to admission, or have had another hospital
            or CSU admission in the last year.
        b. Mississippi will fund an additional 250 CHOICE housing vouchers in FY 22 and
            an additional 250 CHOICE housing vouchers in FY 23 and sustain funding for
            these services.
12. Medication Access. The State will allocate $200,000 annually beginning in FY22 for a
    medication assistance fund. These funds will be used to provide medication access to
    people in the community who have a serious mental illness and who are receiving
    services through a CMHC who could not otherwise access prescribed medication that
    they need to avoid a serious risk of hospitalization.
        a. The fund will be used to provide medication assistance on a timely basis to
            prevent discontinuities in treatment. The CMHC will document that it has: (i)
            assisted the person in initiating the enrollment process for Medicaid, and/or (ii)
            submitted a request to enroll the person in a prescription assistance program.
        b. Persons will be eligible for medication assistance for a period of 90 days. The 90-
            day eligibility period may be renewed, for up to one year, at the discretion of the
            State.

                                             4
 Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 5 of 8




13. Diversion from State Hospitals. During the pre-evaluation screening process, CMHCs
    will determine if a person meets the criteria for intensive community services —
    specifically, PACT, ICORT, or ICSS, as applicable — in accordance with DMH
    Operational Standards and arrange those services if appropriate, to the individual. During
    the pre-evaluation screening process, CMHCs will consider all persons who are civilly
    committed in their Region for Crisis Residential Services In lieu of State Hospital
    placement, except when a chancery court has ordered the person to be committed to a
    State Hospital.
14. Connecting individuals with serious mental illness to care. On or before October 1, 2021,
    the United States will provide Mississippi with information concerning the whereabouts
    of persons included in the United States’ Clinical Review of 154 persons conducted for
    purposes of the June 2019 trial. Mississippi will provide this information to the CMHCs,
    provide funding for, and require each CMHC to:
        a. make reasonable efforts, including phone calls and letters, to contact the persons
            and conduct assertive outreach, as appropriate, to engage persons in treatment;
            and
        b. screen persons for eligibility for the Core Services included in this Report,
            document the screening in the persons’ records, and offer them Core Services
            which are appropriate and for which they are eligible.
15. Discharge Planning. Discharge planning at the State Hospitals will begin within 24 hours
    of admission to a State Hospital and will:
        a. Identify the person’s strengths, preferences, needs, and desired outcomes;
        b. identify the specific community-based services the person should receive upon
            discharge;
        c. identify and connect the person to the provider(s) of the necessary supports and
            services;
        d. refer the person to PACT or ICORT when the person meets the criteria for PACT
            or ICORT in DMH’s Operational Standards;
        e. include, where applicable and appropriate, assistance to the person in securing or
            re-activating public benefits;
        f. prior to discharging the person from a State Hospital, coordinate between the
            State Hospital and the community provider so that, upon discharge, the person
            continues to receive prescribed medications in the community as appropriate for
            the person's ongoing clinical needs;
        g. identify resources for the person to access in the event of a crisis and educate the
            person about how to access those services; and
        h. include an anticipated discharge date.
16. Discharge planning for persons who have previously been admitted to a State Hospital
    within the prior one-year period includes review of the prior discharge plans, the reasons
    for the readmission, and adjustment of the new discharge plan that accounts for the
    history of prior hospitalization.
17. Prior to the person’s discharge from the State Hospital, staff of the CMHC that will be
    serving the person upon discharge will meet with the person, either in person or via
    videoconference, to conduct assertive engagement and enroll the person in appropriate
    services.



                                             5
 Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 6 of 8




18. Technical Assistance. The State will provide the chancery courts in each county with an
    annual overview of mental health services provided in their area, including alternatives to
    civil commitment to State Hospitals.
19. Mississippi will provide technical assistance to providers including competency-based
    training, consultation, and coaching. The technical assistance shall be provided by
    persons who have demonstrated substantial experience implementing the Core Services.
20. Data Collection and Review. On a monthly basis, the State will collect, review, and
    analyze person level and aggregate data capturing:
        a. Admissions to Residential Crisis Services locations, by location broken down by
            CMHC region and by county, and admissions to State Hospitals from Residential
            Crisis Services and where Residential Crisis Services were not provided;
        b. Calls to Mobile Crisis Teams, with the number of calls leading to a mobile team
            visit, the average time from call to visit, the number of calls where the time to
            visit exceeded limits in the DMH Operational Standard 19.3, E, 1, and disposition
            of the call and/or Mobile Team visit;
        c. Civil commitments to State Hospitals by CMHC region and by county;
        d. Jail placements pending State Hospital admission by CMHC region and county,
            including length of placement (Mississippi will collect this data, as to each
            person, when a State Hospital receives the commitment order for the person);
        e. Individuals who remain hospitalized in State Hospitals for over 180 days:
        f. Persons receiving each Core Service by CMHC region and by county;
        g. Number of units of each Core Service reimbursed through Medicaid by CMHC
            region and by county.
21. By the end of FY22, Mississippi will begin collecting, reviewing, and analyzing — on a
    monthly basis — person-level and aggregate data capturing the number of units of each
    Covered Core Service reimbursed under DMH grants, excluding Purchase of Service
    grants.
22. On an annual basis, Mississippi will analyze by CMHC the current compliance status of
    all CMHC Core Service programs with the DMH Operational Standards, and for those
    Core Services where fidelity is monitored, on the current fidelity score/status.
23. To assure that services are working as intended to address the needs of people with
    serious mental illness and to achieve compliance with the ADA, the State will design,
    with the participation of the DOJ and the Monitor, a Clinical Review Process to assess
    the adequacy of services received by a small sample (e.g., 100-200) of individuals
    receiving Core Services and/or State Hospital care. Consultation with the DOJ and
    Monitor will address at least: sampling, evaluation criteria and instrument, scoring,
    reviewer training and reporting. The agreed process will be used by the state on an annual
    basis, beginning in FY 22 and until the case is terminated, to assess the adequacy of
    services and procedures in the system and to provide data to the State to make
    improvements and to the Court to determine compliance.
24. Beginning at the end of FY22, and until the case is terminated, Mississippi will post on
    agency websites and provide on an annual basis to the DOJ and Monitor the data
    described in Paragraphs 19-21, not to include individual identifiable data.
25. Implementation. The State shall develop an Implementation Plan to enable it to comply
    with this Order by the prescribed deadlines. The Plan shall focus on any services yet to be
    implemented and on data and reporting requirements. It should identify interim steps the

                                             6
  Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 7 of 8




    State must take to comply with the Order, timelines for those steps, and the State officials
    responsible for implementing those steps.
26. The State shall provide the initial Implementation Plan to the Monitor and the DOJ for
    comment within 120 days of the issuance of this Order and shall submit the final
    proposed Implementation Plan to the Monitor with 180 days.
27. Termination. This Order shall terminate when the State has attained substantial
    compliance with each paragraph of this Order and maintained that compliance for one
    year as determined by this Court. Non-compliance with mere technicalities, or temporary
    failure to comply during a period of otherwise sustained compliance, shall not constitute
    failure by the State to maintain substantial compliance. Similarly, temporary compliance
    during periods of sustained noncompliance shall not constitute substantial compliance.
    The State may seek and if justified may achieve compliance and termination of the
    Court’s oversight for individual major sections of the Order, e.g., on individual Core
    Services or Discharge Planning. Paragraphs 19-23 will remain in effect until full
    compliance and termination are achieved.
28. Monitoring Compliance. The Court will appoint a Monitor to act as an agent of the Court
    to assess the State’s compliance with this Order. The Court will issue a separate Order
    setting forth the Monitor’s duties, compensation, and authority.
   SO ORDERED, this the 7th day of September, 2021.

                                          s/ Carlton W. Reeves
                                          UNITED STATES DISTRICT JUDGE




                                             7
Case 3:16-cv-00622-CWR-FKB Document 278 Filed 09/07/21 Page 8 of 8
